Digitally signed by
                       Illinois Official Reports                        Reporter of Decisions
                                                                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                              Appellate Court                           Date: 2016.12.15
                                                                        10:37:43 -06'00'




                  People v. Wilson, 2016 IL App (1st) 141063



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ANTHONY WILSON, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-14-1063



Filed             September 30, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-CR-13758; the
Review            Hon. Mary Margaret Brosnahan, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Samuel M. Hayman, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  John E. Nowak, and Margaret A. Hayes, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE NEVILLE delivered the judgment of the court, with
                  opinion.
                  Justice Pierce concurred in the judgment and opinion.
                  Presiding Justice Hyman dissented, with opinion.
                                               OPINION

¶1       Following a jury trial, Anthony Wilson, the defendant, was convicted of delivery of a
     controlled substance within 1000 feet of a church and sentenced to 15 years’ imprisonment. On
     appeal, defendant contends that his sentence is disproportionate to the seriousness of his
     offense and constitutes an abuse of discretion by the trial court. We affirm.
¶2       Defendant was charged with one count of delivery of a controlled substance and one count
     of delivery of a controlled substance within 1000 feet of a church. At trial, two police officers
     testified and established that defendant sold two bags of white powder to an undercover officer
     near 3724 West Lexington in Chicago on June 22, 2013. A forensic scientist testified that the
     powder weighed 1.04 grams and tested positive for heroin. Additionally, the State entered a
     stipulation between the parties that defendant was arrested 410 feet from a church. The jury
     found defendant guilty on both counts. The court merged the counts and the case proceeded to
     sentencing.
¶3       At sentencing, the parties established that defendant had prior felony convictions for
     possession of a stolen motor vehicle (1986); attempted robbery (1989); delivery of a look-alike
     substance (1991); burglary (1992); possession of a controlled substance (1996, 1997, 2001,
     2003, 2004, 2008, 2010, and two convictions from 1995); and manufacturing or delivery of a
     controlled substance (2007). 1 The presentence investigation report (PSI) indicated that
     defendant was the youngest of four siblings and had a “normal childhood.” He graduated from
     high school and worked as a clerk at a hardware store from 1979 to 1989. At the time of his
     arrest, he lived with his mother and provided for his five adult children “when he was able.”
     Defendant denied using alcohol, but admitted to using “several bags” of heroin each day “for
     years” before his arrest. He “detoxed” while in custody and was no longer addicted at the time
     of sentencing. Defendant denied gang affiliation, but the Chicago police department reported
     that defendant was a member of the Conservative Vice Lords.
¶4       In aggravation, the State argued that defendant “began a life of drug dealing and drug
     possession at a very early age” and had committed both drug-related and nondrug-related
     offenses. The State also noted that defendant had been sentenced to terms of one to five years
     for his 14 prior felony convictions. Based on defendant’s continued drug dealing and “life of
     crime,” the State requested a sentence “much higher” than the sentences he had previously
     received.
¶5       In mitigation, defense counsel argued that defendant was 48 years old at sentencing, had
     been addicted to heroin since age 24, and had spent “at least half of his adult life” in prison.
     According to counsel, defendant was a “product of his environment” and his addiction caused
     him to surround himself with people “involved in the drug trade.” Counsel acknowledged that
     defendant’s background was “not mitigating” but “aggravating in ever[y] sense of the word.”
     However, counsel urged that defendant was a nonviolent “petty” offender and only sold drugs
     to “support his own habit.” Additionally, counsel observed that defendant had been respectful
     throughout the proceedings and had family, including his elderly mother, who cared about
     him. Consequently, counsel argued that defendant did not qualify for a sentence at the “high

         1
         The trial court indicated that it would not consider a conviction for unauthorized use of a weapon
     (1984), or pending charges for manufacturing or delivery of more than one gram and less than 15
     grams of heroin.

                                                   -2-
       end of the sentencing range” and that a nine-year term would be appropriate. Defendant
       declined to speak in allocution.
¶6         The court sentenced defendant to 15 years’ imprisonment. In imposing sentence, the court
       stated that it had considered the evidence and arguments and recited each statutory factor in
       mitigation and aggravation. The court found the only applicable mitigating factor was the
       hardship that defendant’s Class X sentence would cause his family and the “people that he has
       a relationship with.” The court could not discern whether defendant’s “character and attitude”
       indicated he was likely to commit another crime but noted that his “past behavior” suggested
       that his conduct “will likely recur.” Moreover, the court stated that defendant had a “very
       significant history of prior delinquency,” which rivaled “the top five of any [criminal
       background] I’ve seen in such a short amount of time for somebody of the Defendant’s age.”
       According to the court, defendant’s 14 prior felony convictions “weigh[ed] very, very
       significantly” and demonstrated that “at no time from 1986 until 2013 can he sustain any
       period of time whatsoever without committing offenses.” The court observed that the present
       offense was nonviolent and that defendant’s sentence would not deter other offenders.
       However, “[b]alancing everything together,” including the nature of defendant’s Class X
       offense, his criminal background, and the factors in aggravation and mitigation, the court
       concluded that a nine-year sentence would “deprecate the seriousness of this case coupled with
       his background.”
¶7         Defendant filed a motion for reconsideration of sentence, which the court denied.
¶8         On appeal, defendant acknowledges that the trial court “considered the statutory factors in
       aggravation and mitigation,” but contends he was not sentenced according to the seriousness of
       his offense or with the goal of rehabilitation. Defendant submits that his 15-year term is
       disproportionate to the $20 drug transaction, exceeds the average sentence for “more serious”
       crimes, and contravenes the purpose of the Illinois Controlled Substances Act (720 ILCS
       570/100 et seq. (West 2014)) by punishing him like a drug “trafficker” rather than a “petty
       distributor.” Defendant also argues that his term of imprisonment exceeds his prior sentences
       and that courts have reduced comparable sentences for “more serious” crimes, even for repeat
       offenders. Moreover, defendant claims that the court “gave no indication” it had considered his
       addiction, his age, or the fact his criminal history involved “minor” crimes. Defendant
       acknowledges that his “extensive criminal history” tends to “undercut his potential for
       rehabilitation” and that his offense caused social harm “deserving of some retribution” but
       submits that his drug addiction, “life situation,” and nonviolent conduct favor leniency.
¶9         In response, the State argues that the trial court did not abuse its discretion where it
       considered the factors in aggravation and mitigation, including defendant’s prior felony
       convictions, before imposing a term 15 years below the statutory maximum. Defendant, in
       reply, maintains that his sentence nonetheless must be reviewed for “substantive
       reasonableness” and does not serve the penological goals of deterrence, rehabilitation,
       incapacitation, or retribution.
¶ 10       The reviewing court considers a trial court’s sentencing decision with an
       abuse-of-discretion standard of review. People v. Alexander, 239 Ill. 2d 205, 212 (2010). A
       sentence will be considered an abuse of discretion where it is “ ‘greatly at variance with the
       spirit and purpose of the law, or manifestly disproportionate to the nature of the offense.’ ” Id.
       (quoting People v. Stacey, 193 Ill. 2d 203, 210 (2000)). However, “[t]he trial court has broad
       discretionary powers in imposing a sentence, and its sentencing decisions are entitled to great

                                                   -3-
       deference.” Id. This is because the trial judge “observed the defendant and the proceedings,”
       and is better positioned to weigh factors such as the defendant’s credibility, demeanor, general
       moral character, mentality, social environment, habits, and age. Id. at 212-13.
¶ 11        A sentence should reflect both the seriousness of the offense and the objective of restoring
       the offender to useful citizenship. Ill. Const. 1970, art. I, § 11; People v. McWilliams, 2015 IL
       App (1st) 130913, ¶ 27. However, the seriousness of an offense, and not mitigating evidence,
       is the most important factor in sentencing. People v. Kelley, 2015 IL App (1st) 132782, ¶ 94.
       The trial court is presumed to consider “all relevant factors and any mitigation evidence
       presented” (People v. Jackson, 2014 IL App (1st) 123258, ¶ 48), but has no obligation to recite
       and assign a value to each factor (People v. Perkins, 408 Ill. App. 3d 752, 763 (2011)). Rather,
       a defendant “must make an affirmative showing that the sentencing court did not consider the
       relevant factors.” People v. Burton, 2015 IL App (1st) 131600, ¶ 38. A reviewing court “ ‘must
       not substitute its judgment for that of the trial court merely because it would have weighed
       these factors differently.’ ” Alexander, 239 Ill. 2d at 213 (quoting Stacey, 193 Ill. 2d at 209).
       Moreover, our supreme court has expressly declined to compare sentences imposed in
       unrelated cases. People v. Fern, 189 Ill. 2d 48, 62 (1999).
¶ 12        A sentence within the statutory guidelines is presumed proper. People v. Knox, 2014 IL
       App (1st) 120349, ¶ 46. Delivery of more than one gram but less than 15 grams of heroin is a
       Class 1 felony. 720 ILCS 570/401(c)(1) (West 2014). The sentence for a Class 1 felony ranges
       from 4 to 15 years. 730 ILCS 5/5-4.5-30(a) (West 2014). Where, as here, a defendant is
       convicted of delivering more than one gram of heroin within 1000 feet of a church, the crime is
       a Class X offense (720 ILCS 570/407(b)(1) (West 2014)), with a sentencing range from 6 to 30
       years (730 ILCS 5/5-4.5-25(a) (West 2014)).
¶ 13        In this case, the trial court did not abuse its discretion in sentencing defendant. The 15-year
       prison term is presumed proper, as it falls well within the statutory guidelines for a Class X
       felony and is not disproportionate to defendant’s eleventh drug conviction and fifteenth felony
       conviction overall. People v. Kelley, 2013 IL App (4th) 110874, ¶ 47 (affirming sentence
       where defendant had eight prior drug convictions and was sentenced to prison five times). The
       trial court noted that a lesser sentence would deprecate the seriousness of the present offense in
       view of defendant’s extensive criminal history. People v. Evangelista, 393 Ill. App. 3d 395,
       399 (2009) (“criminal history alone” may “warrant sentences substantially above the
       minimum”). Moreover, defendant was not deterred by previous, more lenient sentences.
       People v. Hill, 408 Ill. App. 3d 23, 29-30 (2011) (nonviolence and addiction did not mandate
       reduced sentence where defendant had 13 prior drug-related convictions).
¶ 14        Defendant argues, however, that the trial court “failed to recognize” that the Class X status
       of the present offense resulted from “trivial facts,” namely, that he sold 0.04 gram of heroin
       above the Class X threshold and conducted the transaction within 1000 feet of a church. This
       position lacks merit, as nothing in the record suggests the court relied on either fact in
       formulating defendant’s sentence within the statutory Class X sentencing range. People v.
       Dowding, 388 Ill. App. 3d 936, 943 (2009) (defendant bears burden of establishing that
       sentence was based on improper considerations). To the contrary, defendant correctly
       concedes that the court reached its sentence after considering the statutory factors in
       aggravation and mitigation. Consequently, we find no abuse of discretion in defendant’s
       sentence.


                                                    -4-
¶ 15        In conclusion, we find that the defendant’s arguments for reducing his sentence persuasive.
       However, as an intermediate appellate court, we are constrained by supreme court precedent
       mandating deferential review of the trial court’s sentencing decisions and by legislation
       prescribing the sentences for offenders with multiple convictions. Therefore, we affirm the
       judgment of the trial court, but we recommend that the defendant present his arguments to the
       Illinois Supreme Court or to the Illinois legislature.

¶ 16      Affirmed.

¶ 17       PRESIDING JUSTICE HYMAN, dissenting.
¶ 18       The principle of proportionality between crime and punishment is so fundamental, so
       inviolable, that the 1970 Illinois Constitution enshrines it in article I, section 11. Ill. Const.
       1970, art. I, § 11. This provision protects individuals from disproportionate sentences and
       requires that all penalties be determined based on the seriousness of the offense and with the
       objective of rehabilitating the offender to a useful citizen. (“Proportionality clause” here refers
       to both clauses, proportionate penalties and rehabilitation.) I believe Anthony Wilson’s
       15-year sentence was excessive in light of the nature of his crime—Wilson sold a $20 bag of
       heroin to an undercover police officer to pay for his unshakeable drug habit.
¶ 19       Lengthy incarceration for nonviolent drug-addicted offenders has not served as a sufficient
       deterrent to other nonviolent drug offenders. See Mirko Bagaric, Samantha Hepburn, & Lidia
       Xynas, The Senseless War: The Sentencing Drug Offenses Arms Race, 16 Or. Rev. Int’l L. 1
       (2014) (asserting that available data suggest no correlation between longer prison terms for
       drug offenders and reduction in availability and use of drugs). Neither has Wilson’s prior stints
       in prison defeated his drug habit or made him into a useful, law-abiding citizen. Because
       Wilson’s criminal history has been nonviolent and he acknowledges his drug problem and
       appears willing to undergo drug treatment, I would remand for a determination of his eligibility
       for participation in a drug court program under the Drug Court Treatment Act. 730 ILCS 166/1
       et seq. (West 2014).
¶ 20       Reviewing courts accord deference to a circuit court’s sentencing decision because of its
       unique perspective in assessing an appropriate sentence. See People v. Stacey, 193 Ill. 2d 203,
       209 (2000). Consequently, a reviewing court usually will not substitute its judgment for that of
       the circuit court merely because it would have weighed the various sentencing factors
       differently. Id. at 209. While wide, the circuit court’s discretion in sentencing is not without
       limits. Id. A sentence within the statutory range “will be deemed excessive and the result of an
       abuse of discretion by the trial court where the sentence is greatly at variance with the spirit
       and purpose of the law, or manifestly disproportionate to the nature of the offense.” Id. at 210.
       Under those circumstances, a reviewing court may reduce the sentence imposed by the trial
       court. See Ill. S. Ct. R. 615(b)(4) (eff. Aug. 27, 1999). And for an important and essential
       reason—Illinois courts “must adhere to our constitution’s mandate that penalties be
       determined according to the seriousness of the offense.” Stacey, 193 Ill. 2d at 210-11; see Ill.
       Const. 1970, art. I, § 11 (sentences determined “both according to the seriousness of the
       offense and with the objective of restoring the offender to useful citizenship”).
¶ 21       In Stacey, our supreme court invoked the constitutional mandate to reduce a defendant’s
       excessive sentences from 25 years to 6 years. The court did not reweigh the aggravating and
       mitigating factors but instead, relied exclusively on “the nature of the crimes” to construe the

                                                    -5-
       defendant’s sentence as unconstitutionally excessive. Stacey, 193 Ill. 2d at 210. Under Stacey
       and article I, section 11, of the Illinois Constitution, a reviewing court may reduce a sentence
       that is “manifestly disproportionate” to the nature of the offense or the circumstances of the
       case, even if the trial court properly weighed the aggravating and mitigating factors in
       determining a sentence. Wilson’s sentence does fall within the statutory limits, but I believe
       that because of the nature of his offense it was excessive and triggers our constitutional
       obligation to provide relief.
¶ 22        “A sentence lacking any legitimate penological justification is by its nature
       disproportionate to the offense,” Justice Kennedy reemphasized in Graham v. Florida, 560
       U.S. 48, 71 (2010). Thus, we must analyze the justification for Wilson’s sentence.
¶ 23        As the circuit court noted, Wilson’s offense—delivering 1.04 grams of heroin within 1000
       feet of a church—was nonviolent in nature. Like his prior offenses, which were also
       nonviolent, one thing motivated him—an evil master known as chronic drug addiction. While
       not an excuse or justification for what Wilson did, drug addiction has been criminalized and
       Wilson’s particular circumstances indicate he is a prisoner both of his addiction and due to his
       addiction.
¶ 24        In 2011, the American Society of Addiction Medicine redefined addiction as a chronic
       brain disease, as opposed to a social or behavioral disorder. American Society of Addiction
       Medicine, Public Policy Statement: Definition of Addiction, http://www.asam.org/
       docs/default-source/public-policy-statements/1definition_of_addiction_long_4-11.pdf. Like
       other chronic diseases, addiction involves cycles of relapse and remission. Without treatment
       or recovery activities, addiction is progressive and can result in disability or premature death.”
       Id. Like alcoholism and gambling, drug addiction “possesses” its victim. See National Drug
       Control Strategy, https://www.whitehouse.gov/ondcp/drugpolicyreform. Wilson certainly fits
       this description. He became addicted to heroin when he was 24 years old and, thus, has been an
       addict, with periods of recovery and relapse for more than half of his life.
¶ 25        Does sentencing Wilson to 15 years in prison help him recover from his addiction and
       make him a useful citizen? Not based on his stays in prison and on numerous studies. Id.
       (discussing reforms, like the expansion of specialized courts, which divert nonviolent drug
       offenders into treatment instead of prison). Although more than 50% of state prisoners meet
       the criteria for a diagnosis of drug abuse or dependence, at most, 10% of those surveyed
       received clinical drug treatment while incarcerated. Gary A. Zarkin, Alexander J.Cowell,
       Katherine A. Hicks, Michael J. Mills, Steven Belenko, Laura J. Dunlap, Kimberly A. Houser
       & Vincent Keyes, Lifetime Benefits and Costs of Diverting Substance-Abusing Offenders from
       State Prison, J. Crime & Delinq. (Nov. 2012). Even when prisoners do get treatment in prison,
       it is not as effective as community-based treatment, which helps people reintegrate themselves
       into the community. Substance Abuse Treatment and Public Safety, Just. Pol’y Inst. (Jan.
       2008), http://www.justicepolicy. org/images/upload/08_01_rep_drugtx_ac-ps.pdf. Moreover,
       drug treatment is less expensive and more cost-effective than incarceration and studies suggest
       that if just 10% of eligible offenders were sent to community-based substance abuse treatment
       programs, the criminal justice system would see a $4.8 billion savings. Thus, because
       alternatives to lengthy incarceration benefit both the addict and society at large, I believe that
       we would be better served if drug addicts, like Wilson, who are willing to undergo treatment,
       were sentenced to shorter prison terms, subject to successful and ongoing participation in
       community based-drug treatment programs.

                                                   -6-
¶ 26       Further, Wilson’s sentence reflects an offense considerably more egregious and more
       serious than his. Wilson made a $20 delivery of heroin to an undercover police officer. The
       amount of drugs in question—1.04 grams—was 0.04 gram over the amount that makes it a
       Class 1 felony, subject to a 4- to 15-year sentence (before the enhancement for delivery within
       1000 feet of a church, which put the range at 6 to 30 years). There is no question this was a
       small transaction for the sole purpose of making $20 to feed Wilson’s own drug habit.
¶ 27       As with Wilson’s prior convictions there was no violence or guns involved. Yet, Wilson’s
       15-year sentence is equivalent to or in excess of the average sentence for more heinous crimes,
       including criminal sexual assault (9.7 years), predatory criminal sexual assault (10.8 years),
       aggravated battery with a firearm (10.9 years), aggravated kidnapping (13.2 years), and armed
       robbery resulting in great bodily harm (14.4 years). Illinois Sentencing Policy Advisory
       Council, Report on House Bill 4123, Changes to Truth in Sentencing Restrictions, Apr. 2015
       (http://ww.icjia.il.us/spac/pdf/HB4123_TIS_Restrictions _Nekritz_04915.pdf).
¶ 28       Moreover, Wilson’s sentence does not serve the General Assembly’s purpose in enacting
       the Controlled Substances Act, which, according to section 100 of the Act, was “not *** to
       treat the unlawful user or occasional petty distributor of controlled substances with the same
       severity as the large-scale, unlawful purveyors and traffickers of controlled substances.” 720
       ILCS 570/100 (West 2014). That is precisely what this sentence does. Consider that the
       average sentence for a Class X drug offense, usually involving 100 grams or more, is 11 years.
       Id.
¶ 29       Incarcerating Wilson for 15 years is also unlikely to protect the public from harm or
       decrease drug use. As Wilson notes in his reply brief, “scientific evidence indicates that the
       incarceration of drug offenders does not have a significant deterrent effect on drug use.” Roger
       K. Przybylski, Correctional and Sentencing Reform for Drug Offenders: Findings on Selected
       Key Issues (2009), http://www.ccjrc.org/wp-content/uploads/2016/02/Correctional_and_
       Sentencing_Reform_ for_Drug_Offenders.pdf. It does, however, cost compared to the cost of
       incarcerating Wilson for 15 years, as incurred by the State, Wilson’s family, and Wilson
       himself, his sentence is not reasonable.
¶ 30       The circuit court acknowledged that a 15-year sentence would not deter other offenders.
       But the State suggests the sentence was warranted because Wilson committed his crime within
       1000 feet of a church. The State asserts the legislature included this provision in the statute “to
       protect anyone on the grounds of and/or attending churches, schools, etc., because these types
       of places are generally open to the public with relaxes security.” But, again, statistics belie this
       assertion—as crime has not decreased in these areas. There is evidence, however, that “1,000
       foot laws” have a racially disparate effect, given the proliferation of churches in predominantly
       black neighborhoods. An entire area can fall into a protected zone. Judith Greene, Kevin Pranis
       & Jason Ziedenberg, Disparity by Design: How Drug-Free Zone Laws Impact Racial
       Disparity—and Fail to Protect Youth, Just. Pol’y Inst., at 1 (Mar. 2006),
       http://www.justicepolicy.org/uploads/justicepolicy/documents/06-03_rep_disparitybydesign_
       dp-jj-rd.pdf. Thus, these safe zone statutes do not serve their intended purpose and
       disproportionately affect minorities, thereby, raising hard questions about their continued
       efficacy.
¶ 31       Drug addiction is a multifaceted illness. And, as borne out by news headlines, whether it is
       heroin, methamphetamine, or any other nefarious substance, the use of drugs, particularly
       among our youth, continues to exact a massive human and economic toll on our society and

                                                    -7-
       affect people of all backgrounds, ages, and incomes. Treating this illness with incarceration
       has not worked, as research by the United States Justice Department suggests, showing that
       two-thirds of drug offenders who leave state prison will be rearrested within three years and
       nearly half will return to prison either through a technical violation of their sentence—such as
       failing a drug test—or for a new offense. Doug McVay, Vincent Schiraldi, & Jason
       Ziedenberg, Treatment or Incarceration?: National and State Findings on the Efficacy and
       Cost Savings of Drug Treatment Versus Imprisonment, Just. Pol’y Inst., at 18 (Jan. 2004),
       http://www.justicepolicy.org/uploads/justicepolicy/documents/04-01_rep_mdtreatmentorinca
       rceration_ac-dp.pdf.
¶ 32        Although imprisoning offenders may seem like the best option in terms of public safety, it
       does not prevent people from cycling in and out of the prison system and returning to society
       with the same problems they had when they entered prison. Id. The approach we take in
       dealing with this illness—effective forms of treatment or continual and repeated
       incarceration—will determine whether many of its sufferers will be aided in becoming a
       useful, law-abiding citizen or will continue on this destructive cycle. It will also say a great
       deal about the value we place in saving lives and protecting our communities.
¶ 33        In 2002, in recognition of the “dramatic effect” the use and abuse of drugs has on the
       criminal justice system, the Illinois General Assembly adopted the Drug Court Treatment Act
       to “create specialized drug courts with the necessary flexibility to meet the drug problems in
       the State.” 730 ILCS 166/5 (West 2014). Under the Act, a defendant charged with a Class 2 or
       greater felony, who has not been convicted of a “crime of violence” within the past 10 years,
       may be eligible for the drug court program if he or she meets certain requirements, including
       acknowledgement of his or her drug addiction and a demonstrated willingness to participate in
       a drug treatment program. If a defendant successfully completes a drug court program, the trial
       court “may dismiss the original charges against the defendant or successfully terminate the
       defendant’s sentence or otherwise discharge him or her from any further proceedings against
       him or her in the original prosecution.” 730 ILCS 166/35(b) (West 2014).
¶ 34        The Act further provides that if a defendant is not performing satisfactorily in or
       benefitting from the program, has engaged in criminal conduct, or otherwise violated the terms
       and conditions of the program the trial court “may impose reasonable sanctions under prior
       written agreement of the defendant, including but not limited to imprisonment or dismissal of
       the defendant from the program and the court may reinstate criminal proceedings against him.”
       730 ILCS 166/35(a) (West 2014).
¶ 35        Wilson’s 15-year sentence does not reflect the degree of seriousness and the circumstances
       of his offense—selling a $20 bag of heroin to pay for his own drug habit—and will not serve
       the objective of restoring him to useful citizenship. Thus, absent a legitimate penological
       justification for the sentences, it is, by its nature, disproportionate to the offense. Graham v.
       Florida, 560 U.S. 48, 71 (2010).
¶ 36        Wilson seems to be precisely the type of defendant with the type of problem that the drug
       court program was designed to address. His current and prior convictions have been
       nonviolent; he acknowledges his chronic heroin problem; and he appears willing to undergo
       treatment. Assuming he meets all of the eligibility requirements under the Act, his successful
       participation in that program is much more likely to further the goal of restoring him to useful
       citizenship than a 15-year prison sentence. Therefore, exercising our authority under Rule
       615(b)(4), I would affirm the circuit court’s judgment but reverse his sentence and remand to

                                                   -8-
the trial court to consider whether he is eligible for sentencing under the Drug Court Treatment
Act. 730 ILCS 166/1 et seq. (West 2014).




                                           -9-